 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommenced and carried on by the Council. In the absence of any evi-dence to show that the Council was aware of these individual requestsby the Bricklayers and the Laborers, or during the course of thepicketing adopted or ratified these requests as a goal to be achievedthrough the picketing, we likewise are of the opinion that the desiresof the two Locals cannot be imputed or assessed against the Councilwhich was conducting the picketing.Based on the entire record, wefind that the facts herein do not present a jurisdictional dispute with-in the purview of Sections 8(b) (4) (D) and 10(k) of the Act.Weshall therefore quash the notice of hearing.[The Board quashed the notice of hearing.]The Columbus Building and Construction Trades Council, AFL-CIOandMerchandise Properties, Inc.Operative Plasterers'and Cement Masons'International Asso-ciation of the United States and Canada,Local No. 49, AFL-CIOandMerchandise Properties, Inc.International Association of Bridge,Structural and OrnamentalIronWorkers,LocalNo. 172, AFL-CIOandMerchandiseProperties, Inc.United Brotherhood of Carpenters and Joiners of America, LocalUnion No. 200,AFL-CIOandMerchandise Properties, Inc.International Brotherhood of Electrical Workers, Local UnionNo. 683,AFL-CIOandMerchandise Properties,Inc.CasesNos. 9-CC-337-1, 9-CC-337-3, 9-CC-337-41, 9-CC-337-5, and9-CC-337-6.October 23, 1964DECISION AND ORDEROn March 10, 1964, Trial Examiner James P. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He further found that the Respondents had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent and the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.149 NLRB No. 13. COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL83Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner, to the extent consistent with themodifications noted below.The Trial Examiner concluded that the Respondents, by picketingand also by certain inducements and threats made by their agents,violated Section 8(b) (4) (i) and (ii) (B), in that an object of suchconduct was to force certain of the union subcontractors working atthe jobsite to cease doing business with Merchandise Properties, thegeneral contractor, and with the nonunion subcontractors, and toforce the general contractor to cease doing business with the nonunionsubcontractors.He further found that the Respondents violated Sec-tion 8 (b) (4) (A), since an additional object of their conduct was toobtain a subcontracting clause prohibited by Section 8(e).With respect to this latter conclusion, the Trial Examiner, follow-ing the Board's decision inConstruction, Production c6 MaintenanceLaborers Union Local 383 AFL-CIO, et. al. (Colson and StevensConstruction Co. Inc.),137NLRB 1650, and certain subsequentcases, held that the construction industry proviso to Section 8(e) ap-plied only to voluntary agreements and did not permit the use ofcoercive conduct to obtain such agreements.Upon reexamination oftheColson and Stevensdoctrine, the Board recently overruled thatdoctrine and held that a labor organization does not violate Section8 (b) (4) (A) by such conduct in seeking to obtain subcontractingclauses encompassed within Section 8(e) but which are lawful un-der the construction industry proviso thereto.Northeastern IndianaBuilding and Construction Trades Council (Centlivre Village Apart-ments),148 NLRB No. 93.We find, therefore, contrary to the TrialExaminer, that Respondents' conduct which was designed to obtain asubcontracting clause within the construction industry proviso to Sec-tion 8 (e) did not violate Section 8 (b) (4) (A).' In the absence of exceptions to the Trial Examiner's conclusion that no violation re-sulted from the statements of Roy Reed, assistant business agent of Respondent Car-penters Local No. 200, to William Sheets, job superintendent for Werner ConstructionCompany, we adopt his conclusionpro forma. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner that Respondents violated Sec-tion 8 (b) (4) (B) by their conduct described in his Decision.2 In ourdecision inCentlivre, supra,we held that picketing by a union in theconstruction industry which had as an object the interruption ofbusiness relations between an identified subcontractor with whom theunion has a primary labor dispute and a general contractor, neutralto that dispute, violates Section 8(b) (4) (B), notwithstanding thefact that the picketing may have had a concurrent lawful object ofsecuring a lawful "hot cargo" clause which would prohibit the futureestablishment of such business relations.Our holding there is fullyapplicable to the instant case and supports the Trial Examiner's find-ing that the Respondents violated Section 8(b) (4) (13).ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondents, The Columbus Building and Construction Trades Coun-cil,AFL-CIO; Operative Plasterers' and Cement Masons' Interna-tionalAssociation of the United States and Canada, Local No. 49,AFL-CIO; International Association of Bridge, Structural and Or-namental Iron Workers, Local No. 172, AFL-( 10; United Brother-hood of Carpenters and Joiners of America, Local Union No. 200,AFL-CIO; and International Brotherhood of Electrical Workers,Local Union No. 683, AFL-CIO, their officers, representatives, andagents, shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging any individual em-ployed by Werner Construction Company, or Childs ConstructionCompany, their subcontractors, or any other employer, to engage ina strike, or a refusal in the course of his employment to use or handleany materials or to perform any services, where an object thereof isto force or require any of said employers or any other person to ceasedoing business with Merchandise Properties, Inc.(b)Threatening, coercing, or restraining Merchandise Properties,Inc., its subcontractors, or any other employer, where an object there-of is to force or require any of said employers or any other person tocease doing business with Pence Electric Company, Accurate Glassand Mirror Company, G. E. Berry, Inc., or Ray J. Cherubini.'As the issue of the business relationship between the union subcontractors and thenonunion subcontractors does not appear to have been fully litigated,and since the TrialExaminer's conclusion that one of the Respondents'objects was to force a cessation ofbusiness between the two groups is not necessary to our Decision herein, we do not adoptthat portion of the Trial Examiner's conclusions. COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL852.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Post in conspicuous places at their business offices and meetinghalls, including all places where notices to members are customarilyposted, copies of the attached notice marked "Appendix." 3 Copies ofsaid notice, to be furnished by the Regional Director for Region 9,shall, after being duly signed by Respondents' authorized representa-tives, be posted by Respondents immediately upon receipt thereof,and be maintained by them for 60 consecutive days. Reasonable stepsshall be taken by Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the Regional Directorfor Region 9 for posting by Werner Construction Company, ChildsConstruction Company, and Merchandise Properties, Inc., the Com-panies willing, at all locations where notices to their employees arecustomarily posted.(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken tocomply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order"APPENDIXNOTICE TO ALL MEMBERS OF THE COLUMBUS BUILDING AND CON-STRUCTION TRADES COUNCIL, AFL-CIO; OPERATIVEPLASTERERS'AND CEMENT MASONS' INTERNATIONAL ASSOCIATION OF THE UNITEDSTATES AND CANADA, LOCAL No. 49, AFL-CIO; INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORK-ERS,LOCAL No. 172, AFL-CIO; UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, LOCAL UNION No. 200, AFL-CIO; INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL UNION No. 683, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Werner Construction Company, or Childs Con-struction Company, or their subcontractors, or any other em-ployer, to engage in a strike or refusal in the course of his em-ployment to use or handle any, materials, or to perform any 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices where an object thereof is to force or require any of saidemployers or any other person to cease doing business with Mer-chandise Properties, Inc.WE WILL NOT threaten, coerce, or restrain Merchandise Prop-erties, Inc., its subcontractors, or any other employer, where anobject thereof is to force or require any of said employers or anyother person to cease doing business with Pence Electric Com-pany, Accurate Glass and Mirror Company, G. E. Berry, Inc.,or Ray J. Cherubini.TilE COLUMBUS BUILDING AND CONSTRUCTIONTRADES COUNCIL AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)OPERATIVE PLASTERERS' AND CEMENT MASONS'INTERNATIONAL ASSOCIATION OF TIIE UNITEDSTATES AND CANADA, LOCAL No. 49, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL ASSOCIATIONof BRIDGE,STRUC-TURAL AND ORNAMENTAL IRON WORKERS,LOCAL No. 172, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL UNION No. 200, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, LOCAL UNION No. 683, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Information regarding the provisions of this notice and compliancewith its terms may be secured from the Ninth Regional Office of theNational LaborRelationsBoard, Room 2023, Federal Office Building,550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200. COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL87TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filedOctober 25, 1963,byMerchandise Properties,Inc., theGeneralCounselfor the National Labor Relations Board,by theRegional Directorfor Region 9 (Cincinnati,Ohio),issued a complaint dated December13, 1963,against the several labor organizations named in the captionof this case.Thecomplaint alleges that these Respondent labor organizations have engaged in unfairlaborpractices affecting commerce within the meaning of Section 8(b)(4)(i) and(ii)(B) and Section2(6) and (7) of the National LaborRelationsAct, asamended(29 U.S.C. Sec.151,et seq.).Pursuant to appropriate notice, a hearing was held beforeTrialExaminer JamesR.Webster,atColumbus,Ohio, on January23, 1964.All partieswere repre-sented at and participated in the hearing, and were affordedthe rightto presentevidence,to examine and cross-examine witnesses,to offer oral argument, and tofile briefs.Uponthe entire record in this case, and from my observation of the witnesses,the following findings of fact, conclusions of law, and recommendations are made.'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSOn September 13, 1963, Merchandise Properties,Inc., the Charging Party herein,as a general contractor,contracted with nine subcontractors for the construction ofa warehouse on Joyce Avenue,inColumbus,Ohio.Five of these subcontractorshad written contracts or oral understanding with labor organizations,and the re-maining four were "nonunion."The nonunion subcontractors-the primary em-ployers who were the cause and object of the alleged unfair labor practices by theUnions-were:Accurate Glass and Mirror Company; G. E. Berry, Inc.; PenceElectricCompany;Ray J.Cherubini.The union subcontractors on this projectwere:Howard S. Sterner Company; Werner Construction Company; Mooney andMoses, Inc.; Capital City Excavating Company; and QueenCityRailroad Con-struction,Inc.These subcontractors along with the Charging Party were thesecondary employers against whom the alleged unfair labor practices of Respond-ents were directed.The said Joyce Avenue warehouse was scheduled to be completed within aperiod of 12 months.Purchases by the nine subcontractors of material and sup-plies to be used at this project will amount,within the said 12-month period, to asum in excess of $50,000, which material and supplies are to be shipped frompoints outside the State of Ohio, directly to Columbus, Ohio.In secondary boycott cases such as the incident matter,the Board will considerthe combined businesses of the primary and secondary employers in determiningwhether jurisdiction should be asserted,although each of the nine above-namedprimary and secondary employers individually do not meet any of the Board's testsfor jurisdiction.'Since the combined direct inflow of these nine employers for theJoyce Avenue project will exceed $50,000, in a 12-month period, this case fallswithin the jurisdictional standard of the Board set forth in theSiemons MailingService'The parties also stipulated that Merchandise Properties,Inc., the Charging Party,was formed in September 1963 for the sole purpose of constructing the warehouseon Joyce Avenue in Columbus,Ohio, for the occupancy and use of MerchandiseWarehouse Company, Inc., an Ohio corporation engaged in warehouse operationssince1927.The president of Merchandise Warehouse owns the majority of thestock in both companies and also is an officer(secretary-treasurer)ofMerchandiseProperties.The vice president of Merchandise Warehouse is the president of Mer-chandise Properties.The offices of the two companies are at the same address;Merchandise Properties has no employees and uses the clerical staff of Merchan-diseWarehouse.For the purposes of jurisdiction,these two companies constituteone employer'i Respondents made several motions to dismiss at the hearing on which rulings werereservedThe findings of fact, conclusions of law, and recommendations are depositiveof these motions.2 The Light Co., Inc ,121 NLRB 221 ;W. H. Arthur Company,115 NLRB 1137.3 122 NIAtB 81.4Goldingand Jones,Inc,et al,144 NLRB 978; WashWell No.2, 139 NLRB 417. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that during 1962,MerchandiseWarehouse received feesand receipts in excess of $200,000,for the storage of material and products,mainlyfoods, and that such commodities were shipped directly in interstate commerce toColumbus,Ohio, and that such commodities had a value in excess of $50,000, in1962.I find that the Board has jurisdiction over this employer as a link or instru-mentality of interstate commerce.`It.THE LABOR ORGANIZATIONSINVOLVEDBased upon the pleadings,I find that Respondents are, and have been at all timesmaterial to this case,labor organizations within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondents'initial contact with the GeneralContractorOn October9, 1963,Phil O'Day, secretary-treasurerof the ColumbusBuildingand ConstructionTrades Council,went to the JoyceAvenue siteto talkwith Rich-ard Haas, vice president of Merchandise Properties,the generalcontractor.O'DayshowedHaas a list of the contractors on the job and asked Haas why he had notcontracted with union-approved contractors.Haas told him that he could not getbids from some of these contractors and, in other cases,the bids from such union-approved contractors were too high and unreasonable.O'Daymentioned to Haasthe four nonunion contractors on the job and told Haas that the Council and theElectricalWorkers Union had had trouble before with Pence Electric at other lo-cations.O'Day said that he was not going to have any trouble at this project withPence being there,and he asked Haas to get only union contractors working at thesite.Haas told him that all contracts had been let and there would be suits fordamages if he broke them,but he would check with his attorneys.O'Day left butreturned the next day and gave Haas a copy of the anniversary issue of the Colum-bus Building Trades Journal,marking and underlining on it the names of union-approved contractors.On October 21, 1963,Fred Haering,president of theColumbusBuilding andConstruction Trades Council,and Ralph Hockman,business agent of the Brick-layers'Union(not one of the Respondents in the complaint issued herein)went tothe warehouse project and talked with Haas.Theytold him that he had the bookfrom which he could have obtained union contractors,he did not do it,and thatwas his responsibility.They said theywere going to hold a meeting of the TradesCouncil and its member unions and then it would be decidedwhatwould be done.B. Picketing of theJoyceAvenue warehouse projectThe complaint alleges that the picketing of the said warehouse contruction site onOctober 23 and 24,1963,withsigns which read"Electricians on this job arenotmembers ofL.U. No.683, I.B.E.W.," at times when there were no electricians onthe job, constituteda violation of Section8(b)(4)(i)aid (ii)of the Act.The JoyceAvenue warehouse construction job was picketedfrom 7a.m., onOctober 23, 1963,to approximately 4 p m., of that day and alsofrom 7to 10 a.m.,on October 24, 1963.Thepicket appeared at the project's single entrance and exitway. Thepicket sign contained this language: "The electricians on this job arenotmembers ofL.U. No. 683, I.B.E.W."In paragraphs 16 and 20 of Respondents' answer,theRespondents admit thefactsthat theypicketedOctober 23 to October24, 1963, at 10 a.m., but denied, forwant of knowledge,that there were no electricians on the job,and deny illegality ofthe conduct.As to whetheror not electricians were present on the jobon October 23 or 24,1963,the stipulation of the parties setsforth thatHoward Pence,owner of PenceElectric Co., was on the project during the last few days of September 1963, whenhe erected overhead wiring on temporary poles in order that lightbulbsmight beinserted for use should employers or other contractors work in the late eveninghours.Pence was again on the project between the hours of 6 p.m. and 9 p.m. onOctober21, 1963, when he installed a conduit under the floor of one warehousesection.He was next scheduled to return to the jobsite on Monday, October 28,1963.5H P 0 Service, Inc.,122 NLRB 394. COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL89The payrollrecords of Pence Electric Company show that for the week endingOctober 26, 1963, therewere no Pence Company employees on theJoyce Avenueproject and that there were no Pence Company employees on theJoyce Avenueproject sincethe payrollweek endingOctober 5, 1963.Arthur Lewis,the individual who carried the picket sign on October 23, 1963,testified that on that date atabout 7:30 a.m.a truck came onto the property withtwo men init.Approximately20 minutes later they came off the property in twovehicles and one vehicle was towing an air compressor which had the name of thePence Electric Company on it.There is no evidence identifying these two men northe trucks that entered or left the property on that day.All work at the Joyce Avenueproject halted completely on October 23, 1963, anddid not resume until the picket was removed at about 10 a.m. on October24, 1963,after the General Contractor signed an agreement.that he would agree to contractonly with union contractors.Haas for the General Contractor then sent letters tothe four nonunion subcontractors telling them that he had to cancel the contractsbecause of the labor trouble.No representative of the Electrical Workers Union has contacted Pence ElectricCompany regarding recognition or unionization of its employees at any time duringthe past 2 or 3 years.C. Statement by union representatives to employeesThe complaint alleges several incidents of statements by representatives of Re-spondents to individuals as constituting unfair labor practices within the meaningof Section 8(b)(4)(i) of the Act.1.Statement of Union Representative Kaylor to John Childs, an employeeof ChildsConstruction CompanyJohn P.Kayloris the business agent for Operative Plasterers'and Cement Masons'InternationalAssociation of the United States and Canada,Local 49, AFL-CIO,one of the Respondents herein.John Childs is a member of the Cement Masons'and Plasterers'Union,and wasan employee of a cement finishing firm owned by his sister, being the Childs Con-struction Company, which company had a subcontract with Werner to do cementwork on the Joyce Avenue project.The daybefore the picket was placed on the project involved,Childs called Kay-lor, and Kaylor told him that it was_not the policy to go through the picket line.The next day Childs called Kaylor again and asked him what would happen ifhe went through the picket line, and Kaylor said to him he could be finedup to $50.Itwas also stipulated that Kaylor told Childs that union members donot cross picket lines.2. Statement of Union Representative Morrison to Billy Purcell, anemployee of WernerRalph Morrison is the business agent for Local 172,International Association ofBridge, Structural,and Ornamental Iron Workers,AFL-CIO,one of the Respond-ents herein.Purcell,an employee of Werner and a memberof Local 172,IronWorkersUnion,reported for work onOctober 23,1963.He observed -the picket and im-mediately telephoned Ralph Morrison,business agent of his union, and told himthat a "banner"was there.Morrison asked him if he was working and Purcellreplied thathe wasnot.Morrison thentold him thathe could not tell Purcell notto work, that that was entirelyup tohim, but theprocedurehad 'alwaysbeen thatunion members do not cross the picket line.3.Statement of Union RepresentativeReed toWilliam Sheets,job superintendentforWerner CompanyRoy Reedis the assistant business agent of LocalNo. 200,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.William Sheets,job superintendent forWerner Construction Company, was incharge of all of Werner's employees on theJoyceAvenue project,whichwere ap-proximately 25 to 30 in number,including a foreman,carpenters,iron workers, andseveral other crafts and trades.He holds a union cardwith LocalNo. 200 of theCarpenters Union. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 23, 1963, Sheets saw the picket on the project when he reported forwork and he telephoned Assistant Business Agent Reed about the matter. Sheetsasked Reed if Werner carpenters,who were members of Local 200, would be finedif they worked while the picket was there.Reed said he could not tell Sheets "oneway or the other"and that he would have to use his own judgment in telling thecarpenters what to do.Reet stated that it was up to Sheets to decide but that "aunion man would know what to do." Sheets related this conversation to the car-penters and none of them went to work.D. Statementsof unionrepresentativesto employerrepresentativesThe complaintalleges several incidents of statementsby representatives of Re-spondentsto employerrepresentatives as constituting unfairlabor practices withinthe meaning of Section 8(b) (4) (ii)of the Act.1.Statementof CouncilRepresentativeO'Day to John E. Werner, Jr.Phil O'Day isthe secretary-treasurerof the ColumbusBuilding andConstructionTrades Council, AFL-CIO.The complaintallegesthaton orabout October 23, 1963, O'Day ina telephoneconversation stated toJohn E. Werner, Jr., vicepresidentofWerner, that therewould bepicketingat thewarehouse construction site on the following morningbecausethe Charging Party had enteredinto contracts with nonunioncontractors.Respondents admit this allegationof thecomplaint,but contends that the conductalleged thereincomplies withSection 8(e) of the Act.2.Statement of Counsel Representative O'Day and Union RepresentativeBricker to the General ContractorDaniel Bricker is the business agent of Local No. 683, International Brother-hood of Electrical Workers,AFL-CIO.The complaint alleges that on or about October 24, 1963, O'Day and Bricker atRespondent Council's office told the Charging Party, the General Contractor, thatthe picket line would be removed if the Charging Party would agree to contractonly with union contractors.Respondents admit this allegation of the complaint but contends that the conductalleged therein complies with Section 8(e) ofthe Act.On the evening of October 23,1963, Haas, vice president of the General Con-tractor telephoned O'Day, secretary-treasurer of the Building Trades Council, andasked that they meet to resolve the matter.O'Daytold him to come to the Coun-cil hall the following morning, Wednesday,October 24.Haas went to the Councilhall the following morning.Present at this meeting on behalf of the Unions wereO'Day,Richard Liddil,Sr.,president of Local 189,Plumbers and SteamfittersUnion, Daniel Bricker and one other individual.The result of their talk was thatthe ElectricalWorkers Union would remove the picket if Haas would agree to con-tract only with union contractors.O'Daythen typed an agreement which Haasand O'Day both signed.The wording of the agreement was as follows:On the warehouse project at 1178 Joyce Avenue under my supervision Ihereby agree that all construction work will be done with construction laboragreeable to affiliated local unions of the Columbus Building and ConstructionTrades Council.There will be no penalty as to work which has been performed or as to anyaction which has been taken by any local union affiliated with the Council onthis project.3. Statementof CouncilRepresentativeO'Dayto John Downey, president ofColumbusTerminal, Inc.The GeneralCounsel alleges in paragraph7(b)(iv)of the complaint that on orabout October 25, 1963, O'DaytelephonedJohn Downey,presidentof ColumbusTerminal Inc.,and told him that Respondents would picket the said warehouse con-struction site again.Respondents admit this allegation but contend that this con-duct complies with Section 8(e) ofthe Act.John Downey,head ofColumbusTerminal,Inc., a separate warehousing firm,accompanied Haas to his meetingswith the Councilon October24, 1963.Downeywanted to learn the full story because he and other warehouse operators might befaced with the same or similar union problems whenthey buildtheir own ware- COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL91houses.On Friday, October 25, 1963, O'Day telephoned John Downey, telling himthat the Unions had received copies of the charges which were filed in this case.O'Day told Downey "We'll picket out there on Joyce Avenue again if and when anonunion condition existed."IV.CONCLUDINGFINDINGSA. PicketingRegarding the picketing of the Joyce Avenue warehouse project on October 23,and part of October 24, 1963, I find that the picketing was done at a time whenthere were no electricians on the project, and none were scheduled to be on theproject at any time during that week.The record shows that someone removedfrom the project site a compressor belonging to Pence Electric Company on themorning of October 23, but these persons are not identified as being employees ofPence Electric Company, and further the testimony shows that these two men wereon the project only about 20 minutes on that date.I find that the picketing herein violateda Moore Dry Dockstandard in that at thetime of the picketing, the primary employer (Pence Electric Company) was not en-gaged in his normal business at the common situs, although at the time Pence Elec-tric had materials stored on the project.There was not a temporary or intermittentinterruption of the work of Pence Electric Company as would bring the casewithin the situations found to exist in theBrownfield Electric, Inc.,case and in thePower Wire and Electric Corp.,case.'Ibase these conclusions on the facts thatthere have been no employees of Pence Electric Company on the project since theweek ending October 5, 1963, and none were scheduled to work until October 28,1963, with the exception of 3 hours of work on October 21, 1963, when a conduit wasinstalled under the floor of one warehouse section.Also, as will appear herein-after, there was other evidence that the picketing was actually aimed at achievingunlawful secondary objectives.The picketing herein constituted "inducement or encouragement" of individualswithin the meaning of Section 8(b)(4)(i) of the Act and "coercion or restraint" ofemployers within the meaning of 8(b) (4) (ii) of the Act.'The record is silent as to whether or not any employees or other personnel ofHoward S. Sterner Company, Mooney and Moses, Inc., Capital City Excavating Co.,Queen City Railroad Construction, Inc., Accurate Glass and Mirror Company, G.E. Berry, Inc., and Ray J. Cherubini were on the Joyce Avenue warehouse projecton October 23 or 24, 1963, or whether they were scheduled to be on the projectduring that week.The allegations of paragraph 7(a) of the complaint are not sus-tained by any evidence that by picketing or other conduct have the Respondents in-duced or encouraged employees of these employers to cease work.B. Statements of union representatives to employeesI find that the statements of Kaylor to Childs on October 22 and the statementof Morrison to Purcell constituted inducement and encouragement of individuals torefuse to work within the meaning of Section 8(b)(4)(i) of the Act.As to the statement by Reed to Sheets, superintendent on the project for WernerConstruction Company, I conclude from the evidence that Sheets is more nearlyrelated to the managerial level than to the rank-and-file employee, and is not an"individual employed by any person," within the meaning of Section 8(b) (4) (i) ofthe Act'Also, I do not consider the statement of Reed to Sheets to constitute athreat as would fall within the proscriptions of Section 8(b)(4)(ii).C. Statements of union representatives to employer representativesRegarding the statements of union representatives to John Werner of WernerConstruction Company and to Haas of Merchandise Properties, I find that thesestatements constituted threats to picket the project because Merchandise PropertiesUMoore Dry Dock Company,92 NLRB 547;Bi ownfield Electric, Inc.,145 NLRB 1163;New PowerWireand Electric Corp , et at ,144 NLRB 1089. Other standards of MooreDry Dockwent complied with, I e., the picketing Is limited to places reasonably close tothe Silas and the picketing discloses clearly that the dispute is with the electricalcontractor.YGilmore Construction Company,127 NLRB 541.8Carolina Lumber Company,130 NLRB 1438;Servette, Inc.,133 NLRB 1501, reversedand remanded 310 F. 2d 659 (C.A. 9) ;C. P. Sheaffer and Sons,136 NLRB 968. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad entered into contracts with nonunion contractors, and threats that the picketlinewould not be removed unless Merchandise Properties would agree to contractonly with union contractors.'Regarding the statements made by O'Day to Downey, there is no evidence thatDowney was an agent or representative of any of the employers involved herein; Ido not believe that a statement made to a third party, even with reasonable expecta-tion that it would be relayed to an employer involved, could constitute a "threat,coercion, or restraint" of one of the employers involved on the project.Further-more, the statement to Downey was vague and indefinite; the threat to picket theJoyce Avenue project "if and when a nonunion condition existed" does not neces-sarily convey a threat to picket for an illegal purpose.There is no evidence in the record to sustain the allegations in paragraph 7(b) ofthe complaint that the Respondents threatened, coerced, or restrained AccurateGlass and Mirror Company, G. E. Berry, Inc., Ray J. Cherubini, Howard S. SternerCompany, Mooney and Moses, Inc., Capital City Excavating, Inc., or Queen CityRailroad Construction, Inc.D. Object of picketingBased on the facts that Pence Electric Company was not engaged in its normalbusiness at the project at the time of the picketing, and no demand had been madeby the Electrical Union or the Council of Pence for several years, that demandswere made on the General Contractor to deal only with union contractors, and thatthe picketing was discontinued when an agreement to use only union contractorswas signed by the General Contractor, I find that the object of the picketing wasto force certain secondary employers named herein to cease doing business with theGeneral Contractor and with the nonunion subcontractors, and to force the Gen-eral Contractor to cease doing business with the nonunion subcontractors.I find also that an object of the picketing was to force or require the GeneralContractor to enter intoan agreementto contract only with contractors agreeableto affiliatedlocal unionsof the Columbus Building & Construction Trades Council,as alleged in paragraph 8(b) of the complaint.Respondents assert that their conduct complied with Section 8(e) of the Act.However, the exception in Section 8(e) pertaining to the construction industry ap-plies only to voluntaryagreements.To force an employer in the construction in-dustry by means of secondary boycott conduct, as in this case, to enter into anagreement whereby he ceases to do business with any other employer or class ofemployers constitutes a violation of Section 8(b) (4) (i) and (ii) (A) as well as(B).'*E. Liability of RespondentsI find that each of the Respondent Unions and the Respondent Council were act-ing inconcert and for a common objective.All conduct complained of as a viola-tion of the Act was calculated to serve that common objective. I find that all Re-spondent Unions and Respondent Council are jointly and severally liable for all ofsaid conduct"V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents as set forth in section III, above, occurring in con-nection with the operations of the Employers named above in section I, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.° Apartment Buildinq Realty Trust,130 NLRB 112010FiestaPools,Inc.,etal.,145 NLRB 911 ; andBuilding Contractors Association ofNew Jersey,145 NLRB 952 Neither the charge nor the complaint specified that the con-duct complained of cane within the proscriptions of subsection(A) of Section 8(b) (4) ;however,paragraph 8(b) of the complaint alleges that an object of the alleged conductwas to force or require the General Contractor to contract only with employers employ-ing individuals who were members of or represented by labor organizations affiliated withRespondentCouncil.Evidencewas adduced on this Issue and It was fully argued andlitigated.11Cisco Construction Company,114 NLRB 27. The Respondents admit and I find thateach of the union representatives involved herein-Phil O'Day, John P. Kaylor, RalphMorrison, Roy Reed,and Daniel Bricker-were agents of their respective labor organiza-tions within the meaning of Section 2(13) of the Act. COLUMBUS BUILDING & CONSTRUCTION TRADES COUNCIL93VI.THE REMEDYHaving found the Respondents, jointly and severally, have engagedin activitiesviolative of Section 8(b) (4) (i) and (ii) (A) and (B) of the Act, I recommend thatthey cease and desist therefrom, and take certain affirmative action designed to ef-fectuate the policies of the Act.Upon the basis of the abovefindingsof facts, and upon the entire record in thecaseImake the following:CONCLUSIONS OF LAW1.Merchandise Properties, Inc., Accurate Glass and Mirror Company, G. E.Berry,Inc.,PenceElectric Company, Ray J. Cherubini, Howard S. Sterner Com-pany,Werner Construction Company, Mooneyand Moses,Inc.,Capital City Exca-vating Company, Queen City Railroad Construction, Inc., and Childs ConstructionCompany are employers within the meaning of Section 2(2) of the Act, and areengaged incommerce within themeaning ofSection 2(6) and (7) of the Act.2.The ColumbusBuilding andConstruction Trades Council, AFL-CIO; Opera-tive Plasterers' and Cement Masons' International Association of the United Statesand Canada, Local No. 49, AFL-CIO; International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local No. 172, AFL-CIO; United Brother-hood of Carpenters and Joiners of America, Local No. 200, AFL-CIO; and Inter-national Brotherhood of Electrical Workers, Local Union No. 683, AFL-CIO, arelabor organizations within themeaningof Section 2(5) of the Act.3.By picketingMerchandise Properties, Inc.,Werner Construction Companyand Childs Construction Company at the Joyce Avenue Warehouse project withan object of forcing or requiring said Employers to cease doing business withPence Electric Company, Accurate Glass and Mirror Company, G. E. Berry,Inc.,and Ray J. Cherubini, Respondents have engaged in unfair labor prac-ticeswithin the meaning of Section 8(b) (4) (i) and (ii) (B) of the Act.4.By picketing Merchandise Properties, Inc., Werner Construction Company, andChilds Construction Company at the Joyce Avenue Warehouse project with anobject of forcing or requiring Merchandise Properties, Inc., to enterinto an agree-ment which is prohibited by Section 8(e) of the Act, Respondents haveengaged inunfair labor practices within the meaning of Section 8(b) (4) (i) and (ii) (A) of theAct.5.By inducing and encouraging employees of Childs Construction Company andof Werner Construction Companyto engage in a strikewith an object of forcing orrequiring their employers to cease doingbusinesswith Pence Electric Company,Accurate Glass and Mirror Company, G. E. Berry, Inc., Ray J. Cherubini, andMerchandise Properties, Inc., Respondents haveengaged inunfair laborpracticeswithin the meaning of Section 8(b) (4) (i) (B) of the Act, and byengaging in thisconduct for the purpose of forcing or requiring Merchandise Properties, Inc., toenter into an agreement which is prohibited by Section 8(e) of the Act.Respond-entshaveengaged inunfair labor practices within the meaning of Section 8(b) (4)(i) (A) of the Act.6.By threatening, coercing,and restrainingWerner Construction Company andMerchandise Properties, Inc., with an object of forcing or requiring said employersto ceasedoing business with Pence Electric Company, Accurate Glass and MirrorCompany, G. E. Berry, Inc., and Ray J. Cherubini, Respondents have engaged inunfair labor practices within the meaning of Section 8(b) (4) (ii) (B) of the Act,and by engaging in this conduct for the purpose of forcing or requiring Merchan-dise Properties, Inc., to enter into an agreement which is prohibited by Section 8(e)of the Act, Respondents have engaged in unfair labor practices within themeaningof Section 8(b) (4) (ii) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.The Respondents have not induced or encouraged the employees of HowardS. Sterner Company, Mooney and Moses, Inc., Capital City Excavating Company,Queen City Railroad Construction, Inc., Accurate-Glass and Mirror Company, G.E. Berry, Inc., and Ray J. Cherubini to engage in a strike or a refusal in the courseof their employment to perform services, nor have Respondents threatened. coerced,or restrained said Employers.[Recommended Order omitted from publication.]